  Case 19-40658                Doc 106      Filed 02/12/20 Entered 02/12/20 14:30:54   Desc Main
                                             Document     Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA


  In re:                                                 BKY 19-40658
                                                         Chapter 7
  Scheherazade, Inc.,

                              Debtor.


                                ORDER AUTHORIZING 2004 EXAMINATIONS


           This case is before the court on the motion of the trustee for an order allowing her to

conduct examinations pursuant to Fed. R. Bankr. P. 2004. For reasons stated orally and recorded

in open court,

           IT IS ORDERED: The trustee may examine Bremer Bank, N.A. and U.S. Bank,

N.A. pursuant to Fed. R. Bankr. P. 2004.

           Dated: February 12, 2020

                                                           ____________________________________
                                                           /e/ Kathleen H. Sanberg
                                                           Kathleen H. Sanberg
                                                           United States Bankruptcy Judge
NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 02/12/2020
Lori Vosejpka, Clerk, by LH
